DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on February 8, 2021.

Drawings
3.	The drawings were received on July 11, 2018.  These drawings are accepted.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4, 7, 10-14, 16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (US 2011/0304229).
 	Regarding claim 1, Pedersen discloses a method for manufacturing an electrical machine (Fig. 1, stator element 1), comprising:
	forming a plurality of laminations (Fig. 1, laminated steel plates 3) for a stator (i.e. stator that segment of stator element 1 of Figure 1 embodies) (See paragraph [0032]) or a rotor (See paragraph [0028]), each lamination (Fig. 1, yoke 2) including a cooling aperture (Fig. 1, cooling channels 5); 
(Fig. 1, laminated steel plates 3) together, the cooling apertures (Fig. 1, cooling channels 5) being aligned to form a cooling passage (i.e. cooling channels 5 of Figure 1); 
 	securing the stacked laminations (Fig. 1, laminated steel plates 3) together; and 
 	sealing the laminations (Fig. 1, laminated steel plates 3) (See paragraph [0022]) together at at least one desired location (i.e. channel cavities of cooling channels 5 of Figure 1) by applying at least two layers including metal plating (Fig. 1, plated metal layer 6 and intermediate layer) (i.e. the plated metal layer 6 of Figure 1 builds an intermediate layer between the cooling medium and the yoke. See paragraph [0011]) to the stacked and secured laminations (Fig. 1, laminated steel plates 3) at the at least one desired location (i.e. channel cavities of cooling channels 5 of Figure 1).
 	Regarding claim 2, Pedersen further discloses wherein the at least one desired location (i.e. channel cavities of cooling channels 5 of Figure 1) is the cooling passage (Fig. 1, cooling channels 5), the cooling passage (Fig. 1, cooling channels 5) including a surface; the metal plating (Fig. 1, plated metal layer 6 and intermediate layer) being applied to the laminations (Fig. 1, laminated steel plates 3) along the surface of the cooling passage (Fig. 1, cooling channels 5).
	Regarding claim 3, Pedersen further discloses wherein the metal plating (Figs. 1 and 2, plated metal layer 6 and intermediate layer) is electroless nickel plating (i.e. copper-based alloy. See paragraphs [0033]-[0034]).
Regarding claim 4, Pedersen further discloses wherein each lamination (Fig. 1, laminated steel plates 3) is coated with an insulating material (See paragraph [0006]); and wherein the metal plating (Figs. 1 and 2, plated metal layer 6 and intermediate layer) is applied over the insulating material.
	Regarding claim 7, Pedersen further discloses wherein the applying of the metal plating (Figs. 1 and 2, plated metal layer 6 and intermediate layer) includes immersing the at least one desired location (i.e. channel cavities of cooling channels 5 of Figure 1) in a bath (i.e. covering) of metal plating solution (See paragraphs [0022]-[0023]).
	Regarding claim 10, Pedersen discloses a method for manufacturing an electrical apparatus (Fig. 1, stator element 1), comprising:
 	providing a plurality of laminations (Fig. 1, laminated steel plates 3) for a laminated component (Fig. 1, yoke 2) of the electrical apparatus (Fig. 1, stator element 1), each lamination (Fig. 1, laminated steel plates 3) including a cooling aperture (Fig. 1, cooling channels 5); 
 	stacking the laminations (Fig. 1, laminated steel plates 3) together to form the laminated component (Fig. 1, yoke 2); 
 	aligning the cooling apertures (Fig. 1, cooling channels 5) to form a cooling passage (i.e. cooling channels 5 of Figure 1) extending at least partially through the laminated component (Fig. 1, yoke 2);20 
 	22387845.1 ABBI-2599 P180267US01 84469844fixing the stacked laminations (Fig. 1, laminated steel plates 3) together; and 
 	sealing the laminations (Fig. 1, laminated steel plates 3) (See paragraph [0022]) to prevent fluid leakage between the laminations (Fig. 1, laminated steel plates 3) from the cooling passage (i.e. cooling channels 5 of Figure 1) by applying at least two layers including metal plating (Fig. 1, plated metal layer 6 and intermediate layer) (i.e. the plated metal layer 6 of Figure 1 builds an intermediate layer between the cooling medium and the yoke. See paragraph [0011]) to the laminations (Fig. 1, laminated steel plates 3) at at least one desired location (i.e. channel cavities of cooling channels 5 of Figure 1) (See paragraphs [0032]-[0033]).
	Regarding claim 11, Pedersen further discloses wherein the cooling passage (Fig. 1, cooling channels 5) including an internal surface; the metal plating (Fig. 1, plated metal layer 6 and intermediate layer) being applied to the laminations (Fig. 1, laminated steel plates 3) along the internal surface.
	Regarding claim 12, Pedersen further discloses wherein the metal plating (Figs. 1 and 2, plated metal layer 6 and intermediate layer) is electroless nickel plating (i.e. copper-based alloy. See paragraphs [0033]-[0034]).
 	Regarding claim 13, Pedersen further discloses wherein each lamination (Fig. 1, laminated steel plates 3) is coated with an insulating material (See paragraph [0006]); and wherein the metal plating (Figs. 1 and 2, plated metal layer 6 and intermediate layer) is applied over the insulating material.
	Regarding claim 14, Pedersen further discloses the at least one desired location (i.e. channel cavities of cooling channels 5 of Figure 1) including the cooling passage (Fig. 1, cooling channels 5), wherein the applying of the metal plating includes passing the metal plating solution through the cooling passage (Fig. 1, cooling channels 5) (i.e. a depositing method can include chemical depositions. See paragraph [0022]).
	Regarding claim 16, Pedersen further discloses wherein the applying of the metal plating (Figs. 1 and 2, plated metal layer 6 and intermediate layer) includes immersing the at least one desired location (i.e. channel cavities of cooling channels 5 of Figure 1) in a bath (i.e. covering) of metal plating solution (See paragraphs [0022]-[0023]).
	Regarding claim 19, Pedersen further discloses wherein the laminated component (Fig. 1, yoke 2) is a stator core (Fig. 1, stator element 1) for an electrical machine (See Abstract, Field of Invention, and paragraph [0007]); a rotor core for an electrical machine, a transformer core or an inductor core.
	Regarding claim 20, Pedersen discloses an electrical apparatus (Fig. 1, stator element 1), comprising: 
 	a laminated component (Fig. 1, yoke 2) including a cooling passage (Fig. 1, cooling channels 5) bridging a plurality of laminations (Fig. 1, laminated steel plates 3), the laminated component (Fig. 1, yoke 2) having a gap (i.e. micro-spaces) between two adjacent laminations (i.e. laminated steel plates 3 of Figure 1) (See paragraphs [0032]-[0033]); and 
 	at least two layers including metal plating (Fig. 1, plated metal layer 6 and intermediate layer) (i.e. the plated metal layer 6 of Figure 1 builds an intermediate layer between the cooling medium and the yoke. See paragraph [0011]) deposited over the laminations (Fig. 1, laminated steel plates 3) along the cooling passage (Fig. 1, cooling channels 5) and constructed to seal the gap (i.e. micro-spaces) (i.e. plated metal layer 6 and intermediate layer completely surrounds the cooling channels 5 to assure that no cooling medium enters the micro-spaces between the laminated steel plates 3 and cause erosive, corrosive or other damaging effects. See paragraphs [0011] and [0032]-[0033]).
	Regarding claim 21, Pedersen further discloses wherein the metal plating (Figs. 1 and 2, plated metal layer 6 and intermediate layer) is electroless nickel plating (i.e. copper-based alloy. See paragraphs [0033]-[0034]).

Allowable Subject Matter
6. 	Claim 6 is allowed. 
7.	Claims 8-9, 15, 17-18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art fails to disclose or suggest the emboldened and italicized features below:
A method for manufacturing an electrical machine, comprising:
forming a plurality of laminations for a stator or a rotor, each lamination including a cooling aperture;
 stacking the laminations together, the cooling apertures being aligned to form a cooling passage;

passing a metal plating solution through the cooling passage to apply metal plating to the stacked and secured laminations to seal the laminations together at the cooling passage; and 
heating the stacked laminations to a desired plating temperature prior to and/or during the passing of the metal plating solution through the cooling passage.

Regarding claims 8-9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein a first layer of metal plating is applied as a seed layer, further comprising applying solder reflow over the seed layer.

Regarding claim 15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	further comprising immersing the stacked laminations in a heating bath to achieve a desired plating temperature prior to and/or during the passing of the metal plating solution through the cooling passage.

Regarding claims 17-18, the prior art fails to disclose or suggest the emboldened and italicized features below:

 	wherein a first layer is metal plating applied as a seed layer, further comprising applying solder reflow over the seed layer.

Regarding claim 22, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An electrical apparatus, 
 	further comprising a solder reflow layer disposed over a first metal plating layer, and a second metal plating layer is disposed over the solder reflow layer.


Response to Arguments
9.	Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. On page 6 of Applicant’s Arguments and Remarks, within the second to last paragraph to the first paragraph on page 7, Applicant argues, “Independent claim 1 is amended to recite that the method includes sealing the laminations together at at least one desired location by “applying at least two layers including metal plating to the stacked and secured laminations at the at least one desired location.” It is respectfully submitted that Pedersen does not anticipate amended claim 1. For example, Pedersen discloses “the yoke is at least partially provided with a plated metal layer in the region contacted by the cooling means.” See para. [0009]. The “thickness of the plated metal layer may vary . . . “ See Para [0013]. Pedersen further discloses the plated metal layer may be provided by physical or chemical deposition, electroplating, or mechanical plating. See, e.g. Paras. [0022] and [0034]. However, Pederson does not disclose that first and second layers of metal plating are applied to the stack of laminations at the desired location.” This argument is not persuasive. 
 	As reflected within the current office action, Pedersen discloses the recited limitations of claim 1 by teaching, “applying at least two layers including metal plating to the stacked and secured laminations at the at least one desired location.” In particular, Pedersen discloses where the plated metal layer 6 of Figure 1 builds an intermediate layer as well between the cooling medium and the yoke. See paragraph [0011]. Taken together, applying these two layers, which include a metal plating, teach the recited limitations of claim 1 as demonstrated within the current office action. 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838